Flexion Therapeutics Reports Second Quarter 2017 Financial Results and Recent Business Highlights • Commercial preparations for the potential launch of ZilrettaTM (FX006) advancing rapidly • Study evaluating the safety of repeat administration of Zilretta has been fully enrolled • Management strengthened with recent appointments of Mark Levine, General Counsel and Corporate Secretary and Anna Diaz Triola, Vice President, Marketing • Conference call scheduled for today at 4:30 p.m. ET BURLINGTON, Mass., August 8, 2017 – Flexion Therapeutics, Inc. (Nasdaq:FLXN) today reported financial results for the quarter ended June 30, 2017. The company reported a net loss of $28.9 million for the second quarter of 2017, compared to a net loss of $14.2 million for the same period of 2016.
